DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Note that several of the listed US patent numbers in the specification appear to be incorrect as there are no corresponding patents to some of the cited numbers.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brain stimulation that uses direct, anodal, cathodal, alternating, rotating, intermittent photic, ultrasound, functional ultrasound, chemical, or anesthetic agent AND the monitoring devices/methods used must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because: there are figure references in the abstract which should be removed, and it is grammatically incorrect.
Correction is required.  See MPEP § 608.01(b).

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Note that the specification is missing the brief summary of the invention.

Claim Objections
Claims 2-4 are objected to because of the following informalities:
In claim 2, line 3, “anesthetic agent, a combination thereof” should be –anesthetic agent or a combination thereof.
In claim 3, line 4, “, including but not limited to” should be –comprising--.
In claim 3, lines 5-6, 
“…duty cycle,
d. to alter…” should be
 –duty cycle to alter…--.
In claim 4, line 4, “…spine electrodes, a combination thereof,” should be –…spine electrodes, and a combination thereof, --.
In claim 4, line 5, “, including but not limited to” should be –comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for stimulation paradigms that use electrodes, does not reasonably provide enablement for stimulation paradigms that do not use electrodes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 2 is directed towards brain stimulation and claims a wide variety of types of stimulation. However, Applicant’s specification only gives an example of stimulation types that use electrodes. While Applicant has given references of brain stimulation paradigms from prior art, no examples or guidance is given in Applicant’s specification in the detailed description as to how one would stimulate with a paradigm that does not use electrodes. These include the rotating, intermittent photic, ultrasound, functional ultrasound, chemical, and anesthetic agent stimulations. Thus, one of ordinary skill in the art would have to perform undue experimentation to make and use the invention commensurate with the scope of the claim.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for stimulation parameters relating to location, frequency, amplitude, and duty cycle, does not reasonably provide enablement for direction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 3 recites a method for brain stimulation by stimulating dendritic spine necks. Electrical and magnetic stimulation paradigms are well known in the art. However, the stimulation parameters usually covered are frequency, amplitude, phase, duty cycles, and stimulation locations. Applicant has not given any guidance or given any examples as to how to adjust direction in the specification. It is not clear what adjusting a direction of stimulation entails and one or ordinary skill in the art would have to perform undue experimentation to make and use the invention commensurate with the scope of the claim.
Claim 4 is directed towards brain stimulation and claims a wide variety of types of monitoring membrane potential. However, Applicant’s specification only gives an example of monitoring types that use electrodes. While Applicant has given references of brain stimulation paradigms from prior art, no examples or guidance is given in Applicant’s specification in the detailed description as to how one would monitor membrane potential with a paradigm that does not use electrodes. These include near infra-red spectroscopy, ultrasound, functional ultrasound, and fMRI. Thus, one of ordinary skill in the art would have to perform undue experimentation to make and use the invention commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims an apparatus and a method. It is not clear what the Applicant is trying to claim as the claim must be directed to a method OR an apparatus.
Claim 1 has no transitional phrase and no recited steps or structural elements. It is not clear what Applicant is trying to claim.
Claims 1, 2, and 4 recite a process with no active, positive steps how the method is practiced which makes the claim unclear.
Claim 1 recites the limitation "the membrane potential duration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 do not resolve the issues of claim 1 and are likewise rejected.

Claims 3 and 4 recite the limitation “including but not limited to”. It is not clear what is encompassed by “not limited to”.
Claim 3 recites the limitation "the scalp" in line 2 and “the spine neck membranes” in line 3.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 3 recites the limitation of adjusting the stimulation parameters in line 4. However, Applicant has not defined what the stimulation is supposed to be. 
Claim 3 recites the limitation “to alter consciousness for a predetermined duration” in line 5. This limitation is not a step. 
Claim 4 appears to limit a monitoring membrane potentials step in line 1. However, there is no positively recited active step in the preceding claim that recites a step of monitoring membrane potentials which makes the claim unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because it is directed to both an apparatus and a method. 35 U.S.C 101 states that the claim should be directed to one invention.
Claims 2-4 inherit the deficiencies of claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0374786 (Jorgensen).
In regards to claims 1, 2, and 4, Jorgensen discloses a brain stimulation device and method (see title and abstract). Jorgensen discloses the step of monitoring with EEG (paragraph 55-58), which monitors the membrane potentials of several neurons at a location and naturally contains information about cortical location and duration of the potentials (which will be present in EEG data), and the step of stimulating with a magnetic field (paragraphs 45-50). Due to 112 issues of the claims Jorgensen meets the limitations of claim1 1, 2, and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0374786 (Jorgensen) as applied to claim 1 above, and further in view of US 2007/0288072 (Pascual-Leone et al., hereinafter Pascual-Leone).
In regards to claim 3, Jorgensen discloses the limitations of claim 1. In addition, Jorgensen discloses the following steps:
placing electrodes on or near the scalp (paragraphs 55—56 and 72 and figure 3 disclose the use of EEG to obtain sensory data, which requires placing electrodes on or near the scalp of the subject); and
applying electric fields to the spine neck membranes in sensory cortex (device is used to apply magnetic fields to generate electric fields (paragraphs 45-50) in the sensory cortex (visual cortex); abstract; paragraphs 96-97).
Jorgensen also mentions adjusting the program but is silent about adjusting stimulation parameters comprising location, frequency, amplitude and duty cycle. In a related area, Pascual-Leone discloses systems and methods for applying signals to neuronal populations (title and abstract). Paragraph 67 states that stimulation can vary and include frequencies, amplitudes, duty cycles, and location. Pascual-Leone states in paragraphs 67-69 that the signals parameters vary based on the patient feedback and the functionality desired. Thus, it would be obvious to one or ordinary skill in the art before the filing date of the claimed invention to adjust stimulation parameters that include frequencies, amplitudes, duty cycles, and location as taught by Pascual-Leone in the method of Jorgensen in order to customize therapy based on patient feedback and the desired functionality. Note that adjusting stimulation parameters due to the feedback functionality would naturally alter consciousness for a pre-determined duration because the feedback moves the current consciousness to a preferred consciousness because the method of Jorgensen is used to control sleep states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791